Doe, J.*
The defendant Smith was the mayor of Manchester, at a salary of $1,000 a year, payable quarterly. The statute provides that no person summoned as trustee *212shall be charged as such, on account of any labor performed by the debtor, after the service of the process, or within fifteen days prior to such service. Rev. Stat., ch. 208, sec. 9. And the question is, whether the trustee is chargeable for such portion of Smith’s salary as accrued after the service of the process, and within fifteen days prior to such service ? We are of opinion that the official services of Smith as mayor may well he considered as labor performed, within the meaning of the statute.
Kittredge and Bellows, for the plaintiff.
J. B. Clark, for the trustee.

Trustee discharged.


 Bellows, J., did not sit.